Exhibit 10.3

 

FORM OF INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of August 14, 2013, by and between Cache, Inc., a Delaware
corporation (the “Company”), and [·] (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

WHEREAS, the Company’s Certificate of Incorporation (“Certificate of
Incorporation”) and By-Laws (“By-Laws”) require the Company to indemnify and
advance expenses to its directors and officers to the extent provided therein,
and the Indemnitee serves as a director and/or officer of the Company, in part,
in reliance on such provisions in the Company’s Certificate of Incorporation and
By-Laws;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the Company’s Certificate of Incorporation and By-Laws, and in part to provide
the Indemnitee with specific contractual assurance that the protection promised
by the Company’s Certificate of Incorporation and By-Laws will be available to
the Indemnitee (regardless of, among other things, any amendment to or
revocation of the applicable provisions of the Company’s Certificate of
Incorporation and By-Laws or any change in the composition of the governing
bodies of the Company or any acquisition transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the continued coverage of the
Indemnitee under the directors’ and officers’ liability insurance policy of the
Company.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, tax matters partner, fiduciary
or trustee of, or in any other capacity with, another Person (as defined below)
or any employee benefit plan, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

(a)                                 Agreement:  shall mean this Indemnification
Agreement, as amended from time to time hereafter.

 

(b)                                 Board of Directors:  shall mean the Board of
Directors of the Company.

 

(c)                                  Claim:  means any threatened, asserted,
pending or completed civil, criminal, administrative, investigative or other
action, suit or proceeding of any kind whatsoever, including any arbitration or
other alternative dispute resolution mechanism, or any appeal of any kind
thereof, or any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

 

(d)                                 Indemnifiable Expenses:  means (i) all
expenses and liabilities actually and reasonably incurred, including judgments,
fines, penalties, interest, amounts paid in settlement with the approval of the
Company, and counsel fees and disbursements (including, without limitation,
experts’ fees, court costs, retainers, transcript fees, duplicating, printing
and binding costs, as well as telecommunications, postage and courier charges),
in connection with investigating, defending, being a witness in or participating
in (including on appeal), or preparing to investigate, defend, be a witness in
or participate in, any Claim by reason of the fact that Indemnitee is or was or
has agreed to serve as a director, officer, employee or agent of the Company, or
while serving as a director or officer of the Company, is or was serving or has
agreed to serve on behalf of or at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity, whether occurring before, on or after the date
of this Agreement (any such event, an “Indemnifiable Event”); (ii) any liability
pursuant to a loan guaranty or otherwise, for any indebtedness of the Company or
any subsidiary of the Company, including, without limitation, any indebtedness
which the Company or any subsidiary of the Company has assumed or taken subject
to; and (iii) any liabilities which an Indemnitee incurs as a result of acting
on behalf of the Company (whether as a fiduciary

 

--------------------------------------------------------------------------------


 

or otherwise) in connection with the operation, administration or maintenance of
an employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

 

(e)                                  Indemnitee-Related Entities:  means any
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Company or any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise Indemnitee has agreed, on behalf of
the Company or at the Company’s request, to serve as a director, officer,
employee or agent and which service is covered by the indemnity described in
this Agreement) from whom an Indemnitee may be entitled to indemnification or
advancement of expenses with respect to which, in whole or in part, the Company
may also have an indemnification or advancement obligation (other than as a
result of obligations under an insurance policy).

 

(f)                                   Jointly Indemnifiable Claim:  means any
Claim for which the Indemnitee shall be entitled to indemnification from both an
Indemnitee-Related Entity and the Company pursuant to applicable law, any
indemnification agreement or the Certificate of Incorporation, By-Laws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company and an Indemnitee-Related Entity.

 

(g)                                  Person:  means any individual, corporation,
firm, partnership, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

 

2.                                      Basic Indemnification Arrangement;
Advancement of Expenses.

 

(a)                                 In the event that the Indemnitee was, is or
becomes subject to, a party to or witness or other participant in, or is
threatened to be made subject to, a party to or witness or other participant in,
a Claim by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by Delaware law in effect on the
date hereof and as amended from time to time; provided, however, that no change
in Delaware law shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on Delaware law as in effect on the date hereof or as
such benefits may improve as a result of amendments after the date hereof The
rights of the Indemnitee

 

--------------------------------------------------------------------------------


 

provided in this Section 2 shall include, without limitation, the rights set
forth in the other sections of this Agreement. Payments of Indemnifiable
Expenses shall be made as soon as practicable but in any event no later than
twenty (20) days after written demand is presented to the Company, against any
and all Indemnifiable Expenses.

 

(b)                                 If so requested by the Indemnitee, the
Company shall advance, or cause to be advanced (within two business days of such
request), any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”).  The Company shall, in accordance with such request (but
without duplication), either (i) pay, or cause to be paid, such Indemnifiable
Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause the
reimbursement of, the Indemnitee for such Indemnifiable Expenses.  The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law.  However, the
obligation of the Company to make an Expense Advance pursuant to this
Section 2(b) shall be subject to the condition that, if, when and to the extent
that a final judicial determination is made (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid (it being understood and agreed that the
foregoing agreement by the Indemnitee shall be deemed to satisfy any requirement
that the Indemnitee provide the Company with an undertaking to repay any Expense
Advance if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law).  The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification or
advancement of Indemnifiable Expenses pursuant to this Agreement in connection
with any Claim initiated by the Indemnitee unless (i) the Company has joined in
or the Board of Directors of the Company has authorized or consented to the
initiation of such Claim or (ii) the Claim is one to enforce the Indemnitee’s
rights under this Agreement (including an action pursued by the Indemnitee to
secure a determination that the Indemnitee should be indemnified under
applicable law).

 

(d)                                 The indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that determination
of ultimate entitlement to Indemnifiable Expenses shall be made in each specific
case by: (i) a majority vote of the Board of Directors who are not parties to
such action, suit or proceeding, even though less than a quorum, or (ii) by a
committee of such directors designated by a majority vote of such directors,
even though less than a quorum, or (iii) if there are no such directors, or if
such directors so direct, by independent legal counsel in a written opinion, or
(iv by the stockholders (collectively, the “Determining Party”).

 

(e)                                  If the Determining Party determines that
the Indemnitee is not entitled to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the States of New York or Delaware

 

--------------------------------------------------------------------------------


 

having subject matter jurisdiction thereof and in which venue is proper, seeking
an initial determination by the court or challenging any such determination by
the Determining Party or any aspect thereof, including the legal or factual
bases therefor, and the Company hereby consents to service of process and to
appear in any such proceeding.  If the Indemnitee commences legal proceedings in
a court of competent jurisdiction to secure a determination that the Indemnitee
should be indemnified under applicable law, any determination made by the
Determining Party that the Indemnitee is not entitled to be indemnified under
applicable law shall not be binding, the Indemnitee shall continue to be
entitled to receive Expense Advances, and the Indemnitee shall not be required
to reimburse the Company for any Expense Advance, until a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that the Indemnitee is not entitled to be so indemnified
under applicable law.  Any determination by the Determining Party otherwise
shall be conclusive and binding on the Company and the Indemnitee.

 

(f)                                   To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Indemnifiable Expenses actually and reasonably incurred
in connection therewith, notwithstanding an earlier determination by the
Determining Party that the Indemnitee is not entitled to indemnification under
applicable law.

 

3.                                      Indemnification for Additional
Expenses.  The Company shall indemnify, or cause the indemnification of, the
Indemnitee against any and all Indemnifiable Expenses and, if requested by the
Indemnitee, shall advance such Indemnifiable Expenses to the Indemnitee subject
to and in accordance with Section 2(b) and (d), which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee, the Company
or any other Person with respect to the Indemnitee’s right to:
(i) indemnification or an Expense Advance by the Company under this Agreement or
any provision of the Company’s Certificate of Incorporation and/or By-Laws
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be; provided that the Indemnitee shall be
required to reimburse such Indemnifiable Expenses in the event that a final
judicial determination is made (as to which all rights of appeal therefrom have
been exhausted or lapsed) that such action brought by the Indemnitee, or the
defense by the Indemnitee of an action brought by the Company or any other
Person, as applicable, was frivolous or in bad faith.

 

4.                                      Partial Indemnity, Etc.  If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Indemnifiable Expenses in respect of
a Claim but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 

--------------------------------------------------------------------------------


 

5.                                      Burden of Proof.  In connection with any
determination by the Determining Party, any court or otherwise as to whether the
Indemnitee is entitled to be indemnified hereunder, the Determining Party or
court shall presume that the Indemnitee has satisfied the applicable standard of
conduct and is entitled to indemnification, and the burden of proof shall be on
the Company or its representative to establish, by clear and convincing
evidence, that the Indemnitee is not so entitled.

 

6.                                      Reliance as Safe Harbor.  The Indemnitee
shall be entitled to indemnification for any action or omission to act
undertaken (a) in good faith reliance upon the records of the Company, including
its financial statements, or upon information, opinions, reports or statements
furnished to the Indemnitee by the officers or employees of the Company or any
of its subsidiaries in the course of their duties, or by committees of the Board
of Directors, or by any other Person as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence, or
(b) on behalf of the Company in furtherance of the interests of the Company in
good faith in reliance upon, and in accordance with, the advice of legal counsel
or accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

 

7.                                      No Other Presumptions.  For purposes of
this Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.  In addition, neither the
failure of the Determining Party to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Determining Party that the Indemnitee
has not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law
shall be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

 

8.                                      Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under the Company’s Certificate of Incorporation and By-Laws, the laws of
the State of Delaware, or otherwise.  To the extent that a change in Delaware
law or the interpretation thereof (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Certificate of Incorporation and By-Laws, it is the intent
of the parties hereto that the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  To the extent that there is a
conflict or inconsistency between the terms of this Agreement and the Company’s
Certificate of Incorporation or By-Laws, it is the intent of the parties hereto
that the Indemnitee shall enjoy the greater benefits regardless of whether
contained herein, in the Company’s

 

--------------------------------------------------------------------------------


 

Certificate of Incorporation or By-Laws.  No amendment or alteration of the
Company’s Certificate of Incorporation or By-Laws or any other agreement shall
adversely affect the rights provided to Indemnitee under this Agreement.

 

9.                                      Liability Insurance.  The Company shall
use its reasonable best efforts to purchase and maintain a policy or policies of
insurance with reputable insurance companies with A.M. Best ratings of “A” or
better, providing Indemnitee with coverage for any liability asserted against,
or incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve on behalf of or at the request of the
Company as a director, officer, employee or agent (which, for purposes hereof,
shall include a trustee, fiduciary, partner or manager or similar capacity) of
another corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise, or arising out of Indemnitee’s
status as such, whether or not the Company would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement.  Such
insurance policies shall have coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of the Company.  If the Company has such insurance in effect at the
time the Company receives from Indemnitee any notice of the commencement of an
action, suit or proceeding, the Company shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy.  The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

10.                               Period of Limitations.  No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11.                               Amendments, Etc.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.  In the event the Company or any of its subsidiaries enters into an
indemnification agreement with another director, officer, agent, fiduciary or
manager of the Company or any of its subsidiaries containing a term or terms
more favorable to the indemnitee than the terms contained herein (as determined
by the Indemnitee), the Indemnitee shall be afforded the benefit of such more
favorable term or terms and such more favorable term or terms shall be deemed
incorporated by reference herein as if set forth in full herein.  As promptly as
practicable following the execution by the Company or the relevant subsidiary of
each indemnity agreement with any such other

 

--------------------------------------------------------------------------------


 

director, officer or manager (i) the Company shall send a copy of the indemnity
agreement to the Indemnitee, and (ii) if requested by the Indemnitee, the
Company shall prepare, execute and deliver to the Indemnitee an amendment to
this Agreement containing such more favorable term or terms.

 

12.                               Subrogation.  Subject to Section 13, in the
event of payment by the Company under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee with respect to any insurance policy.  Indemnitee shall execute all
papers reasonably required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.  The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

 

13.                               Jointly Indemnifiable Claims.  Given that
certain Jointly Indemnifiable Claims may arise due to the relationship between
the Indemnitee-Related Entities and the Company and the service of the
Indemnitee as a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company, and the
Indemnitee shall execute all papers reasonably required and shall do all things
that may be reasonably necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights.  Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Paragraph 13, entitled to enforce this Paragraph 13 against the Company as
though each such Indemnitee-Related Entity were a party to this Agreement.

 

14.                               No Duplication of Payments.  Subject to
Paragraph 13 hereof, the Company shall not be liable under this Agreement to
make any payment in connection with any Claim made against the Indemnitee to the
extent the Indemnitee has otherwise actually received payment (under any
insurance policy, any provision of the Company’s Certificate of Incorporation
and By-Laws, or otherwise) of the amounts otherwise indemnifiable hereunder.

 

15.                               Defense of Claims.  The Company shall be
entitled to participate in the defense of any Claim relating to an Indemnifiable
Event or to assume the defense thereof,

 

--------------------------------------------------------------------------------


 

with counsel reasonably satisfactory to the Indemnitee; provided that if the
Indemnitee believes, after consultation with counsel selected by the Indemnitee,
that (i) the use of counsel chosen by the Company to represent the Indemnitee
would present such counsel with an actual or potential conflict of interest,
(ii) the named parties in any such Claim (including any impleaded parties)
include the Company or any subsidiary of the Company and the Indemnitee and the
Indemnitee concludes that there may be one or more legal defenses available to
him that are different from or in addition to those available to the Company or
any subsidiary of the Company or (iii) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Claim) at the Company’s expense.  The Company shall not be liable
to the Indemnitee under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim.  Neither the Company nor the Indemnitee shall unreasonably
withhold its or his consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee.  To the fullest extent
permitted by Delaware law, the Company’s assumption of the defense of a Claim
pursuant to this Section 15  will constitute an irrevocable acknowledgement by
the Company that any Indemnifiable Expenses incurred by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 2 of this Agreement.

 

16.                               Binding Effect, Etc.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.  The Company
shall require and cause any successor(s) (whether directly or indirectly,
whether in one or a series of transactions, and whether by purchase, merger,
consolidation, or otherwise) to all or a significant portion of the business
and/or assets of the Company and/or its subsidiaries (on a consolidated basis),
by written agreement in form and substance satisfactory to the Indemnitee and
his or her counsel, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place; provided that no such assumption
shall relieve the Company from its obligations hereunder and any obligations
shall thereafter be joint and several.  This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company and/or on behalf of or at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company,

 

--------------------------------------------------------------------------------


 

partnership, joint venture, trust, employee benefit plan or other enterprise. 
Neither this Agreement nor any duties or responsibilities pursuant hereto may be
assigned by the Company to any other person or entity without the prior written
consent of the Indemnitee.

 

17.                               Security.  To the extent requested by the
Indemnitee, the Company shall at any time and from time to time provide security
to the Indemnitee for the obligations of the Company hereunder through an
irrevocable bank line of credit, funded trust or other collateral or by other
means.  Any such security, once provided to the Indemnitee, may not be revoked
or released without the prior written consent of such Indemnitee.

 

18.                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable and to give effect to the terms
of this Agreement.

 

19.                               Specific Performance, Etc.  The parties
recognize that if any provision of this Agreement is violated by the parties
hereto, the Indemnitee may be without an adequate remedy at law.  Accordingly,
in the event of any such violation, the Indemnitee shall be entitled, if the
Indemnitee so elects, to institute proceedings, either in law or at equity, to
obtain damages, to enforce specific performance, to enjoin such violation, or to
obtain any relief or any combination of the foregoing as the Indemnitee may
elect to pursue.

 

20.                               Notices.  All notices, requests, consents and
other communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

 

(a)                                 If to the Company, to:

 

Cache, Inc.

1440 Broadway, 5th Floor

New York, NY 10018

Attention: Jay Margolis

Telephone: (212) 575-3200

Facsimile: (212) 764-2081

 

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Michael R. Littenberg, Esq.

Telephone:  (212) 756-2524

Facsimile: (212) 593-5955

 

(b)                                 If to the Indemnitee, to the address set
forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

22.                               Headings.  The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

CACHE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex A

 

Name and Business Address.

 

 

 

 

 

Attn:

 

Tel:

 

Fax:

 

 

--------------------------------------------------------------------------------